 



Exhibit 10.1
 
OSI PHARMACEUTICALS, INC.

 
AMENDED AND RESTATED

STOCK INCENTIVE PLAN
(Including Amendments No. 1, 2, and 3)
 

1.  Purpose

 
The purpose of this Amended and Restated Stock Incentive Plan (formerly, the
2001 Incentive and Non-Qualified Stock Option Plan) (the “Plan”) is to encourage
and enable selected management, other employees, directors (whether or not
employees), and consultants of OSI Pharmaceuticals, Inc. (the “Company”) or a
parent or subsidiary of the Company to acquire a proprietary interest in the
Company through the ownership, directly or indirectly, of common stock, par
value $.01 per share (the “Common Stock”), of the Company. Such ownership will
provide such employees, directors, and consultants with a more direct stake in
the future welfare of the Company and encourage them to remain with the Company
or a parent or subsidiary of the Company. It is also expected that the Plan will
encourage qualified persons to seek and accept employment with, or become
associated with, the Company or a parent or subsidiary of the Company. As used
herein, the term “parent” or “subsidiary” shall mean any present or future
corporation which is or would be a “parent corporation” or “subsidiary
corporation” of the Company as the term is defined in Section 424 of the Code
(determined as if the Company were the employer corporation).
 
Pursuant to the Plan, the Company may grant: (i) Incentive Stock Options;
(ii) Non-Qualified Stock Options; (iii) Stock Appreciation Rights;
(iv) Restricted Stock; and (v) Stock Bonuses, as such terms are defined in
Section 2.
 

2.  Definitions

 
Capitalized terms not otherwise defined in the Plan shall have the following
meanings:
 
(a) “Award Agreement” shall mean a written agreement, in such form as the
Committee shall determine, that evidences the terms and conditions of a Stock
Award granted under the Plan.
 
(b) “Fair Market Value” on a specified date means the value of a share of Common
Stock, determined as follows:
 
(i) if the Common Stock is listed on any established stock exchange or a
national market system, including without limitation, The Nasdaq Global Select
Market, The Nasdaq Global Market, or The Nasdaq Capital Market of The Nasdaq
Stock Market, Inc., its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Committee deems reliable;
 
(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable; or
 
(iii) in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.
 
(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(d) “Incentive Stock Option” shall mean an option that is an “incentive stock
option” within the meaning of Section 422 of the Code and that is identified as
an Incentive Stock Option in the Award Agreement by which it is evidenced.
 
(e) “Non-Qualified Stock Option” shall mean an option that is not an Incentive
Stock Option within the meaning of Section 422 of the Code.





--------------------------------------------------------------------------------



 



 
(f) “Restricted Stock” shall mean an award of shares of Common Stock that is
subject to certain conditions on vesting and restrictions on transferability as
provided in Section 8 of this Plan.
 
(g) “Stock Appreciation Right” shall mean a right to receive payment of the
appreciated value of shares of Common Stock as provided in Section 7 of this
Plan.
 
(h) “Stock Award” shall mean an Incentive Stock Option, a Non-Qualified Stock
Option, a Restricted Stock award, a Stock Appreciation Right or a Stock Bonus
award.
 
(i) “Stock Bonus” shall mean a bonus award payable in shares of Common Stock as
provided in Section 9 of this Plan.
 

3.  Administration of the Plan

 
The Plan shall be administered by a committee (the “Committee”) as appointed
from time to time by the Board of Directors of the Company, which may be the
Compensation Committee of the Board of Directors. Except as otherwise
specifically provided herein, no person, other than members of the Committee,
shall have any discretion as to decisions regarding the Plan. The Company may
engage a third party to administer routine matters under the Plan, such as
establishing and maintaining accounts for Plan participants and facilitating
transactions by participants pursuant to the Plan.
 
In administering the Plan, the Committee may adopt rules and regulations for
carrying out the Plan. The interpretations and decisions made by the Committee
with regard to any question arising under the Plan shall be final and conclusive
on all persons participating or eligible to participate in the Plan. Subject to
the provisions of the Plan, the Committee shall determine the terms of all Stock
Awards granted pursuant to the Plan, including, but not limited to, the persons
to whom, and the time or times at which, grants shall be made, the number of
shares to be covered by each Stock Award, and other terms and conditions of the
Stock Award.
 

4.  Shares of Stock Subject to the Plan

 
Except as provided in Section 10, the number of shares that may be issued or
transferred pursuant to Stock Awards granted under the Plan shall not exceed
13,800,000 shares of Common Stock; provided, however, that any shares issued
under an Award granted on or after June 13, 2007 other than an Option or Stock
Appreciation Right shall count against the maximum number of shares reserved
hereunder as two shares for every one share issued in connection with such
Award. Shares reserved hereunder may be authorized and unissued shares or
previously issued shares acquired or to be acquired by the Company and held in
treasury. Any shares subject to a Stock Award which for any reason expires, is
cancelled or is unexercised may again be subject to a Stock Award under the
Plan. The aggregate Fair Market Value of the shares with respect to which
Incentive Stock Options (determined at the time of grant of the option) are
exercisable for the first time by an optionee during any calendar year (under
the Plan and all plans of the Company and any parent or subsidiary of the
Company) shall not exceed $100,000.
 

5.  Eligibility

 
Stock Awards may be granted to directors, officers, employees and consultants of
the Company or a parent or subsidiary of the Company, except that Incentive
Stock Options may not be granted to any such person who is not an employee of
the Company or a parent or subsidiary of the Company.
 

6.  Granting of Options

 
The Committee may grant options to such persons eligible under the Plan as the
Committee may select from time to time. Such options shall be granted at such
times, in such amounts and upon such other terms and conditions as the Committee
shall determine, which shall be evidenced under an Award Agreement and subject
to the following terms and conditions:
 
(a) Type of Option.  The Award Agreement shall indicate whether and to what
extent the option is intended to be an Incentive Stock Option or a Non-Qualified
Stock Option.
 
(b) Option Price.  The purchase price under each Incentive Stock Option and each
Non-Qualified Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock at the time the option is


2



--------------------------------------------------------------------------------



 



granted and not less than the par value of the Common Stock. In the case of an
Incentive Stock Option granted to an employee owning, actually or constructively
under Section 424(d) of the Code, more than 10% of the total combined voting
power of all classes of stock of the Company or of any parent or subsidiary of
the Company (a “10% Stockholder”) the option price shall not be less than 110%
of the Fair Market Value of the Common Stock at the time of the grant.
 
(c) Medium and Time of Payment.  Stock purchased pursuant to the exercise of an
option shall at the time of purchase be paid for in full in cash, or, upon
conditions established by the Committee, by delivery of shares of Common Stock
owned by the recipient. If payment is made by the delivery of shares, the value
of the shares delivered shall be the Fair Market Value of such shares on the
date of exercise of the option. In addition, if the Committee consents in its
sole discretion, an “in the money” Non-Qualified Stock Option may be exercised
on a “cashless” basis in exchange for the issuance to the optionee (or other
person entitled to exercise the option) of the largest whole number of shares
having an aggregate value equal to the value of such option on the date of
exercise. For this purpose, the value of the shares delivered by the Company and
the value of the option being exercised shall be determined based on the Fair
Market Value of the Common Stock on the date of exercise of the option. Upon
receipt of payment and such documentation as the Company may deem necessary to
establish compliance with the Securities Act of 1933, as amended (the
“Securities Act”), the Company shall, without stock transfer tax to the optionee
or other person entitled to exercise the option, deliver to the person
exercising the option a certificate or certificates for such shares.
 
(d) Waiting Period.  The waiting period and time for exercising an option shall
be prescribed by the Committee in each particular case; provided, however, that
no option may be exercised after 10 years from the date it is granted. In the
case of an Incentive Stock Option granted to a 10% Stockholder, such option, by
its terms, shall be exercisable only within five years from the date of grant.
 
(e) Non-Assignability of Options.  No Incentive Stock Option and, except as may
otherwise be specifically provided by the Committee, no Non-Qualified Stock
Option, shall be assignable or transferable by the recipient except by will or
by the laws of descent and distribution. During the lifetime of a recipient,
Incentive Stock Options and, except as may otherwise be specifically provided by
the Committee, Non-Qualified Stock Options, shall be exercisable only by such
recipient. If the Committee approves provisions in any particular case allowing
for assignment or transfer of a Non-Qualified Stock Option, then such option
will nonetheless be subject to a six-month holding period commencing on the date
of grant during which period the recipient will not be permitted to assign or
transfer such option, unless the Committee further specifically provides for the
assignability or transferability of such option during this period.
 
(f) Effect of Termination of Employment.  If a recipient’s employment (or
service as an officer, director or consultant) shall terminate for any reason,
other than death or Retirement (as defined below), the right of the recipient to
exercise any option otherwise exercisable on the date of such termination shall
expire unless such right is exercised within a period of 90 days after the date
of such termination. For Options issued prior to June 15, 2005, the term
“Retirement” shall mean the voluntary termination of employment (or service as
an officer, director or consultant) by a recipient who has attained the age of
55 and who has completed at least five years of service with the Company. For
Options issued on or after June 15, 2005, unless otherwise determined by the
Committee and defined in the applicable Award Agreement, the term “Retirement”
shall mean the voluntary termination of employment (or service as an officer,
director or consultant) by a recipient who has attained the age of 60 and who
has completed at least twenty years of service with the Company. If a
recipient’s employment (or service as an officer, director or consultant) shall
terminate because of death or Retirement, the right of the recipient to exercise
any option otherwise exercisable on the date of such termination shall be
unaffected by such termination and shall continue until the normal expiration of
such option. Notwithstanding the foregoing, the tax treatment available pursuant
to Section 421 of the Code upon the exercise of an Incentive Stock Option will
not be available in connection with the exercise of any Incentive Stock Option
more than three months after the date of termination of such option recipient’s
employment due to Retirement. Option rights shall not be affected by any change
of employment as long as the recipient continues to be employed by either the
Company or a parent or subsidiary of the Company. In no event, however, shall an
option be exercisable after the expiration of its original term as determined by
the Committee. The Committee may, if it determines that to do so would be in the
Company’s best interests, provide in a specific case or cases for the


3



--------------------------------------------------------------------------------



 



exercise of options which would otherwise terminate upon termination of
employment with the Company for any reason, upon such terms and conditions as
the Committee determines to be appropriate. Nothing in the Plan or in any Award
Agreement shall confer any right to continue in the employ of the Company or any
parent or subsidiary of the Company or interfere in any way with the right of
the Company or any parent or subsidiary of the Company to terminate the
employment of a recipient at any time.
 
(g) Leave of Absence.  In the case of a recipient on an approved leave of
absence, the Committee may, if it determines that to do so would be in the best
interests of the Company, provide in a specific case for continuation of options
during such leave of absence, such continuation to be on such terms and
conditions as the Committee determines to be appropriate, except that in no
event shall an option be exercisable after 10 years from the date it is granted.
 
(h) Sale or Reorganization.  In case the Company is merged or consolidated with
another corporation, or in case the property or stock of the Company is acquired
by another corporation, or in case of a reorganization, or liquidation of the
Company, the Board of Directors of the Company, or the board of directors of any
corporation assuming the obligations of the Company hereunder, shall either
(i) make appropriate provisions for the protection of any outstanding options by
the substitution on an equitable basis of appropriate stock of the Company, or
appropriate options to purchase stock of the merged, consolidated, or otherwise
reorganized corporation, provided only that such substitution of options shall,
with respect to Incentive Stock Options, comply with the requirements of
Section 424(a) of the Code, or (ii) give written notice to optionees that their
options, which will become immediately exercisable notwithstanding any waiting
period otherwise prescribed by the Committee, must be exercised within 30 days
of the date of such notice or they will be terminated.
 
(i) Restrictions on Sale of Shares.  Without the written consent of the Company,
no stock acquired by an optionee upon exercise of an Incentive Stock Option
granted hereunder may be disposed of by the optionee within two years from the
date such incentive stock option was granted, nor within one year after the
transfer of such stock to the optionee; provided, however, that a transfer to a
trustee, receiver, or other fiduciary in any insolvency proceeding, as described
in Section 422(c)(3) of the Code, shall not be deemed to be such a disposition.
The optionee shall make appropriate arrangements with the Company for any taxes
which the Company is obligated to collect in connection with any such
disposition, including any federal, state, or local withholding taxes. No stock
acquired by an optionee upon exercise of a Non-Qualified Stock Option granted
hereunder may be disposed of by the optionee (or other person eligible to
exercise the option) within six months from the date such Non-Qualified Stock
Option was granted, unless otherwise provided by the Committee.
 

7.  Grant of Stock Appreciation Rights

 
The Committee may grant Stock Appreciation Rights to such persons eligible under
the Plan as the Committee may select from time to time. Stock Appreciation
Rights shall be granted at such times, in such amounts and under such other
terms and conditions as the Committee shall determine, which terms and
conditions shall be evidenced under an Award Agreement, subject to the terms of
the Plan. Subject to the terms and conditions of the Award Agreement, a Stock
Appreciation Right shall entitle the award recipient to exercise the Stock
Appreciation Right, in whole or in part, in exchange for a payment of shares of
Common Stock, cash or a combination thereof, as determined by the Committee and
provided under the Award Agreement, equal in value to the excess of the Fair
Market Value of the shares of Common Stock underlying the Stock Appreciation
Right, determined on the date of exercise, over the base amount set forth in the
Award Agreement for shares of Common Stock underlying the Stock Appreciation
Right, which base amount shall not be less than the Fair Market Value of such
Common Stock, determined as of the date the Stock Appreciation Right is granted.
 

8.  Grant of Restricted Stock

 
The Committee may grant Restricted Stock awards to such persons eligible under
the Plan as the Committee may select from time to time. Restricted Stock awards
shall be granted at such times, in such amounts and under such other terms and
conditions as the Committee shall determine, which terms and conditions shall be
evidenced under an Award Agreement, subject to the terms of the Plan. The Award
Agreement shall set forth any conditions on


4



--------------------------------------------------------------------------------



 



vesting and restrictions on transferability that the Committee may determine is
appropriate for the Restricted Stock award, including the performance of future
services or satisfaction of performance goals established by the Committee. The
books and records of the Company shall reflect the issuance of shares of Common
Stock under a Restricted Stock award and any applicable restrictions and
limitations in such manner as the Committee determines is appropriate. Unless
otherwise provided in the Award Agreement, a recipient of a Restricted Stock
award shall be the record owner of the shares of Common Stock to which the
Restricted Stock relates and shall have all voting and dividend rights with
respect to such shares of Common Stock.
 

9.  Grant of Stock Bonus

 
The Committee may grant Stock Bonus awards to such persons eligible under the
Plan as the Committee may select from time to time. Stock Bonus awards shall be
granted at such times, in such amounts and under such other terms and conditions
as the Committee shall determine, which terms and conditions shall be evidenced
under an Award Agreement, subject to the terms of the Plan. Upon satisfaction of
any conditions, limitations and restrictions set forth in the Award Agreement, a
Stock Bonus award shall entitle the recipient to receive payment of a bonus
described under the Stock Bonus award in the form of shares of Common Stock of
the Company. Prior to the date on which a Stock Bonus award is required to be
paid under an Award Agreement, the Stock Bonus award shall constitute an
unfunded, unsecured promise by the Company to distribute Common Stock in the
future.
 

10.  Adjustments in the Event of Recapitalization

 
In the event that dividends payable in Common Stock during any fiscal year of
the Company exceed in the aggregate five percent of the Common Stock issued and
outstanding at the beginning of the year, or in the event there is during any
fiscal year of the Company one or more splits, subdivisions, or combinations of
shares of Common Stock resulting in an increase or decrease by more than five
percent of the shares outstanding at the beginning of the year, the number of
shares available under the Plan shall be increased or decreased proportionately,
as the case may be, and the number of shares issuable under Stock Awards
theretofore granted shall be increased or decreased proportionately, as the case
may be, without change in the aggregate purchase price that may be applicable
thereto. Common Stock dividends, splits, subdivisions, or combinations during
any fiscal year that do not exceed in the aggregate five percent of the Common
Stock issued and outstanding at the beginning of such year shall be ignored for
purposes of the Plan. All adjustments shall be made as of the day such action
necessitating such adjustment becomes effective.
 

11.  Withholding of Applicable Taxes

 
It shall be a condition to the performance of the Company’s obligation to issue
or transfer Common Stock or make a payment of cash pursuant to any Stock Award
that the award recipient pay, or make provision satisfactory to the Company for
the payment of, any taxes (other than stock transfer taxes) the Company or any
subsidiary is obligated to collect with respect to the issuance or transfer of
Common Stock or the payment of cash under such Stock Award, including any
applicable federal, state, or local withholding or employment taxes.
 

12.  General Restrictions

 
Each Stock Award granted under the Plan shall be subject to the requirement
that, if at any time the Board of Directors shall determine, in its discretion,
that the listing, registration, or qualification of the shares of Common Stock
issuable or transferable under the Stock Award upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the granting of the Stock Award or the issue or transfer, of shares of
Common Stock thereunder, shares of Common Stock issuable or transferable under
any Stock Award shall not be issued or transferred, in whole or in part, unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors.
 
The Company shall not be obligated to sell or issue any shares of Common Stock
in any manner in contravention of the Securities Act, the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the rules and regulations of the
Securities and Exchange Commission, any state securities law, the rules and
regulations promulgated thereunder or the rules and regulations of any
securities exchange or over the counter


5



--------------------------------------------------------------------------------



 



market on which the Common Stock is listed or in which it is included for
quotation. The Board of Directors may, in connection with the granting of Stock
Awards, require the individual to whom the award is to be granted to enter into
an agreement with the Company stating that as a condition precedent to the
receipt of shares of Common Stock issuable or transferable under the Stock
Award, in whole or in part, he shall, if then required by the Company, represent
to the Company in writing that such receipt is for investment only and not with
a view to distribution, and also setting forth such other terms and conditions
as the Committee may prescribe. Such agreements may also, in the discretion of
the Committee, contain provisions requiring the forfeiture of any Stock Awards
granted and/or Common Stock held, in the event of the termination of employment
or association, as the case may be, of the award recipient with the Company.
Upon any forfeiture of Common Stock pursuant to an agreement authorized by the
preceding sentence, the Company shall pay consideration for such Common Stock to
the award recipient , pursuant to any such agreement, without interest thereon.
 

13.  Termination and Amendment of the Plan

 
The Board of Directors or the Committee shall have the right to amend, suspend,
or terminate the Plan at any time; provided, however, that no such action shall
affect or in any way impair the rights of a recipient under any Stock Award
theretofore granted under the Plan; and, provided, further, that unless first
duly approved by the stockholders of the Company entitled to vote thereon at a
meeting (which may be the annual meeting) duly called and held for such purpose,
except as provided in Section 10, no amendment or change shall be made in the
Plan increasing the total number of shares which may be issued or transferred
under the Plan, materially increasing the benefits to Plan participants or
modifying the requirements as to eligibility for participation in the Plan.
 

14.  Term of the Plan

 
The Plan shall terminate on June 12, 2011, or on such earlier date as the Board
of Directors or the Committee may determine. Any Stock Award outstanding at the
termination date shall remain outstanding until it has either expired or been
exercised or cancelled pursuant to its terms.
 
15. Compliance with Rule 16b-3
 
With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of
Rule 16b-3 or its successors. To the extent any provision of the Plan or action
by the Committee (or any other person on behalf of the Committee or the Company)
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Committee.
 

16.  Rights as a Stockholder

 
A recipient of a Stock Award shall have no rights as a stockholder with respect
to any shares issuable or transferable thereunder until the date a stock
certificate is issued to him for such shares unless otherwise provided in the
Award Agreement under the Plan. Except as otherwise expressly provided in the
Plan, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.
 

17.  Options Granted to Employees and Directors of any Subsidiary in the UK

 
In addition to the provisions above, the provisions of this Section 17 shall
apply as herein set out to options granted to employees and directors of any
subsidiary in the United Kingdom. The provisions of this Section 17 enable the
Plan to be used in a tax efficient manner in the United Kingdom.
 
(a) In this Section 17, the following terms have the meanings ascribed to them:
 
“Election” means an election in the form envisaged in Paragraph 3B(1) of
Schedule 1 to SSCBA and acceptable to the UK Subsidiary to the effect that any
Secondary NIC arising on the exercise, assignment or release of a UK Option
shall be the liability of the recipient and not the liability of the UK
Subsidiary
 
“Independent Transfer Agent” means any person (other than the Company or any
company affiliated with the Company or any individual affiliated with any such
company) who is registered as a broker-dealer with the U.S. Securities and
Exchange Commission and who is thereby able to sell and transfer shares in the
Company on behalf of the Optionholder


6



--------------------------------------------------------------------------------



 



 
“Optionholder” means an employee or director of the UK Subsidiary who is the
holder of a UK Option
 
“Secondary NIC” means secondary national insurance contributions as defined in
the SSCBA
 
“SSCBA” means the Social Security Contributions and Benefits Act 1992 of the
United Kingdom
 
“UK Option” means an option granted to an employee of the UK Subsidiary
 
“UK Subsidiary” means OSI Pharmaceuticals (UK) Limited (a company incorporated
in England under company number 1709877) and any other UK Subsidiary of the
Company from time to time.
 
(b) To the extent that it is lawful to do so, a UK Option may be granted subject
to a condition that any liability of the UK Subsidiary (as employer or former
employer of the relevant Optionholder) to pay Secondary NIC in respect of the
exercise, assignment or release of that UK Option shall be the liability of the
relevant Optionholder and payable by that Optionholder and that the Optionholder
shall not be entitled to exercise the UK Option until he has entered into an
Election to that effect when required to do so by the UK Subsidiary provided
that the Committee may in its discretion at any time or times release the
Optionholder from this liability or reduce his liability thereunder unless that
Election has been entered into between the UK Subsidiary and that Optionholder
and that Election (or the legislation which provides for such an Election to be
effective) does not allow for such an Election to be subsequently varied.
 
(c) If a UK Option is granted subject to the condition referred to in
paragraph (b) above then the Optionholder shall by completing the Election grant
to the UK Subsidiary (as employer or former employer of the relevant
Optionholder) the irrevocable authority, as agent of the Optionholder and on his
behalf, to appoint an Independent Transfer Agent, to act as agent of the
Optionholder and on his behalf, to sell or procure the sale of sufficient of the
Stock subject to the UK Option and remit the net sale proceeds to the UK
Subsidiary so that the net proceeds payable to the UK Subsidiary are so far as
possible equal to but not less than the amount of the Secondary NIC for which
the Optionholder is liable under the terms of the Election and the UK Subsidiary
shall account to the Optionholder for any balance.
 
No Stock shall be allotted or transferred to the Optionholder by the Company
until the UK Subsidiary has received an amount in cash equal to the amount of
the Secondary NIC for which the Optionholder is liable under the terms of the
Election.
 
(d) If a UK Option is exercised and the Optionholder is liable to tax duties or
other amounts on such exercise and the UK Subsidiary (as his employer or former
employer) is liable to make a payment to the appropriate authorities on account
of that liability, then the Optionholder shall by having completed the option
agreement grant to the UK Subsidiary (as employer or former employer of the
relevant Optionholder) the irrevocable authority, as agent of the Optionholder
and on his behalf, to appoint an Independent Transfer Agent, to act as agent of
the Optionholder and on his behalf, to sell or procure the sale of sufficient of
the Shares subject to the UK Option and remit the net sale proceeds to the UK
Subsidiary so that the net proceeds payable to the UK Subsidiary are so far as
possible equal to but not less than the amount payable to the appropriate
authorities and the UK Subsidiary shall account to the Optionholder for any
balance.
 
No Stock shall be allotted or transferred to the Optionholder by the Company
until the UK Subsidiary has received an amount in cash equal to the amount of
any liability of the UK Subsidiary referred to in this paragraph (d).


7